Order, Supreme Court, New York County, entered on December 12, 1972, appointing a private Referee herein to examine the account of the committee of the deceased incompetent and report to the court with his recommendation thereon, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, the order of reference vacated and the matter remanded to Special Term for further appropriate proceedings. The residuary legatees under the will of the incompetent are all adults and were made parties to this accounting proceeding. They all submitted consents to the entry of judgment as prayed for in the petition. No one appeared in opposition to the relief sought by petitioner. No showing whatsoever of a possible controversy concerning the account was made either below or in this court. Under the circumstances the appointment of a private Referee herein was unnecessary. (See, Matter of Wilder v. Straus-Buparquet, 5 A D 2d 1, 3.) Concur — Markewich, J. P., Nunez, Kupferman, Murphy and Capozzoli, JJ.